103 Ill. App.2d 485 (1968)
243 N.E.2d 5
Allstate Insurance Company, Plaintiff-Appellee,
v.
Emil P. Johnson, Administrator of the Estate of Charles E. Johnson, Deceased, and Edna Johnson, Defendants-Appellants.
Gen. No. 68-25.
Illinois Appellate Court  Third District.
December 23, 1968.
Gerard & Gerard, of Chicago, and Covey, Kehr & Covey, of Chillicothe, for appellants.
McConnell, Kennedy, McConnell & Morris, and Heyl, Royster, Voelker & Allen, of Peoria, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE STOUDER.
Judgment affirmed.
Not to be published in full.